Promotora Valle Hermoso, Inc. 301 East Pine Street, Suite 150 Orlando, FL 32801 March 13, Securities and Exchange Commission Washington, D.C. 20549 RE: Promotora Valle Hermoso, Inc. SEC Comment Letter dated March 3, 2009 Amendment No. 2 to Schedule 14C filed February 13, 2009 Form 10-KSB for fiscal year ended December 31, 2007 Form 10-Q for the period ended September 30, 2008 Form 8-K/A filed on September 3, 2008 File No. 000-27199 Dear Sir/Madam: We are submitting herein the responses of Promotora Valle Hermoso, Inc. (the “Company”) to the comments set forth in your comment letter dated March 3, 2009 on the captioned filing under the Securities Exchange Act of 1934, as amended. Simultaneously with the filing of this correspondence, the Company has filed a third amended Preliminary Information
